Citation Nr: 0729766	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a schizoaffective 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1986.  

The Board notes that the veteran served under honorable 
conditions from August 26, 1980 to March 28, 1983 but his 
service from March 29, 1983 to December 4, 1986 was 
characterized as other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat while serving in Korea.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.

3.  Competent medical evidence does not show that the 
veteran's service bears any relationship to his 
schizoaffective disorder.

4.  The veteran's service medical records make no reference 
to any treatment for or a diagnosis of a seizure disorder.  

5.  Competent medical evidence shows that the veteran injured 
his left knee in service during his service from March 29, 
1983 to December 4, 1986, which has been characterized as 
other than honorable.  Treatment for this condition included 
left knee arthroscopy.

6.  Competent medical evidence fails to show that the veteran 
has a current right knee condition.
CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1131, 1154, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

2.  A schizoaffective disorder was not incurred or aggravated 
by service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 1133 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  A seizure disorder was not incurred or aggravated by 
service nor may it be presumed to have been incurred.  38 
U.S.C.A. §§ 1112, 1131, 1133, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  A bilateral knee condition was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, Dr. L.M.C., Ph.D. and Dr. 
J.H.W., M.D. diagnosed the veteran with PTSD in September 
1999 and April 2000, respectively.  In this regard, Social 
Security Administration (SSA) records show treatment for PTSD 
related to claimed stressors involving brain surgery in 1981 
and head injuries from a grenade that exploded during 
training maneuvers.  Hence, the Board concedes that the 
veteran has a current medical diagnosis of PTSD.

Therefore, the central issue in the case is whether the 
record provides credible supporting evidence that a claimed 
stressor actually occurred in service.  The evidence 
necessary to establish occurrence of a stressor during 
service depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force nor is there any 
evidence of treatment for a psychiatric condition in service.  
The veteran claims he served in Grenada and Nicaragua but his 
military personnel files do not corroborate this service.  
While the veteran's DD Form 214 indicates that he served a 
year in South Korea, there is no evidence that he engaged in 
combat with an enemy force.

The Board finds that veteran's contentions in this case, and 
the fact that they are contradicted by evidence in the 
record, provide evidence against all claims, undermining the 
veteran's credibility. 

Due to the veteran's lack of combat against an enemy force, 
his testimony alone is insufficient proof of a claimed in-
service stressor.  38 C.F.R. § 3.304(f).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board is unable to verify an in-service stressor because 
the veteran did not submit detailed information concerning 
his alleged stressors.  As noted above, the veteran was 
diagnosed with PTSD based on his statements that he had brain 
surgery in 1981 and head injuries from a grenade that 
exploded during training maneuvers.  Unfortunately, he 
offered no specific information about these incidents such as 
the dates or the locations where these incidents took place.  
The RO requested more specific information in letters dated 
in October 2002 and November 2003 (including a questionnaire 
about his in-service stressors), to no avail.

Simply stated, the veteran has not provided VA with 
sufficient information to confirm the stressors in service 
and provides evidence against his claim. 
After reviewing the record, the Board finds that the veteran 
has not provided supporting evidence that a claimed in-
service stressor actually occurred.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed in-
service stressors.

Indeed, the veteran has not submitted any evidence (such as 
lay statements from other soldiers) to verify his claimed 
stressors.  Moreover, the veteran's service medical records 
make no reference to brain surgery and only minor injuries to 
his head.  Indeed, his service medical records are negative 
for any injuries related to a grenade explosion.  In his 
separation examination of October 1986, no reference was made 
to this surgery by even the veteran himself.  The veteran 
claimed he was in good health.  The Board must find that the 
service and post-service record provides evidence against 
this claim, clearly revealing that the veteran is not a good 
historian.

In this regard, the veteran did not provide a timeframe for 
his head injuries and only a year for his alleged brain 
surgery.  In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the 
Court held there is no duty to assist where the veteran's 
statements concerning in-service stressors are too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center, as in this case.  The Court held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it when he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the absence of necessary details 
concerning the veteran's claimed stressors, VA satisfied its 
responsibilities to assist the veteran in connection with the 
current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not obligated to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

In addition, the Board notes that the RO scheduled a 
compensation examination to determine the nature and etiology 
of any claimed PTSD in March 2003 but the veteran failed to 
appear with no explanation provided.  VA regulations provide 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006). 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for PTSD is not a condition 
capable of lay diagnosis.  See Espiritu and Woelhaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.

II.  Schizoaffective Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran claims that his psychiatric disorders directly 
relate to the head injuries he sustained in service.  
However, the veteran's service medical records only note 
minor head injuries.  Indeed, his service records make no 
reference to any injuries related to a grenade explosion or 
brain surgery in service.

In addition, the veteran's mental status evaluation in 
September 1986 specifically addressed whether he had any 
psychiatric problems in service.  The military examiner 
provided a diagnosis of probable malingering, rule out 
exhibitionism and antisocial personality disorder.  The 
examiner concluded that the veteran has no apparent 
psychiatric disease or defect that would warrant disposition 
through medical channels.  Indeed, on the veteran's Report of 
Medical History in October 1986, the veteran checked the box 
"No" for depression or excessive worry and nervous trouble 
of any sort.  

Hence, the veteran's service medical record and the lack of 
any outpatient treatment records one year after service 
provide evidence against this claim.

Once again, Dr. L.M.C., Ph.D. and Dr. J.H.W., M.D. diagnosed 
the veteran with schizoaffective disorder in September 1999 
and April 2000, respectively.  In addition, his SSA records 
provide a diagnosis of schizoaffective disorder and link this 
condition to service on the basis of his "combat 
experience" in Grenada and Nicaragua.  Nevertheless, the 
veteran's service medical records do not show he served in 
either country.  

In other words, the Board finds that the basis of the 
veteran's diagnosis is not credible and will be given little 
evidentiary weight.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

The outcome of this claim hinges on what occurred or more 
precisely what did not occur, during service.  In the absence 
of evidence of an in-service disease or injury, referral of 
this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's assertions 
regarding what occurred in service.  Hence, despite a current 
diagnosis for this disorder, the Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Consequently, the veteran's post-service medical record 
provides evidence against this claim.

In addition, the Board notes that the RO scheduled a 
compensation examination to determine the nature and etiology 
of any claimed schizoaffective disorder in March 2003 but the 
veteran failed to appear with no explanation.  VA regulations 
provide that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2006). 

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.


III.  Seizure Disorder

The veteran claims that he has a seizure disorder as a result 
of active duty service.  However, the veteran's service 
medical records make no reference to any seizures.  Although 
the veteran reported "black outs," "spells," and "passing 
out" in December 1980, March 1981, and September 1981, a 
military physician never provided a confirmed diagnosis of a 
seizure disorder for any of these symptoms.  In this regard, 
the March 1981 medical record notes the veteran had a 
spontaneous recovery and no problems associated with his 
spells.  Indeed, the military physician observed that the 
veteran's neurological condition was within normal limits, 
providing evidence against this claim.

Hence, the veteran's service medical record provides evidence 
against this claim.

In his VA outpatient treatment records in December 2003, the 
examiner questioned the veteran's claim that he had a history 
of seizures in service.  Nevertheless, the examiner provided 
a diagnosis which included a history of seizures.  The Board 
notes that the VA examiner recorded the veteran's history of 
seizures dating back to service; however, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

Hence, the veteran's post-service medical record provides 
evidence against this claim.

In addition, the Board notes that the RO scheduled a 
compensation examination to determine the nature and etiology 
of any claimed seizure disorder in March 2003 but the veteran 
failed to appear with no explanation.  VA regulations provide 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2006). 

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

IV.  Bilateral Knee Condition

The veteran claims that he injured his knees as a result of 
active duty service.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).

With respect to his claimed left knee condition, the 
veteran's service medical records show that the veteran 
complained of left knee problems on several occasions.  
Consequently, a military physician noted each time treatment 
for and a diagnosis of a left knee condition.  For example, 
x-rays in November 1985 revealed sclerotic density with low 
density lucency deep to the patella in the distal femur.  The 
military physician provided an impression of osteochondritis 
dessicans.  In January 1986, the veteran had left knee 
arthroscopy.  Hence, the veteran's service medical records 
provide evidence in support of this claim.

However, a medical record in August 1983 provides the first 
documented evidence of an injury to his left knee.  A VA 
administrative decision in October 2002 determined that the 
veteran's service was under honorable conditions from August 
26, 1980 until March 28, 1983 but characterized his service 
as other than honorable from March 29, 1983 to December 4, 
1986.  Hence, by law, VA bars any benefit claims, including 
his left knee condition, which occurred during his 
dishonorable period of service.

With respect to his right knee condition, the veteran's 
service medical records note he reported right knee pain 
after playing baseball in August 1982 (during his honorable 
service).  X-rays showed his right knee was within normal 
limits.  The military physician provided a diagnosis of a 
bruised right knee with no swelling, a negative drawer sign, 
and a negative McMurrays.  A service medical record in 
November 1985 also notes medial and lateral pain on and 
around the patella but it is unclear whether the physician 
was referring to his left knee or his right knee.  At the top 
of the medical record, it indicates his chief complaint is 
left knee pain but later on, the record notes right knee 
pain.  

In any event, the second injury occurred during the veteran's 
other than honorable service and thus the veteran is barred 
from receiving benefits for this injury.

In addition, on the veteran's separation examination in 
October 1986, the physician indicated the veteran had a 2 cm 
scar on the left lateral leg and a 2 cm scar on right medial 
leg.  However, the veteran's service medical records only 
note surgery on his left knee not his right knee.

SSA and VA outpatient treatment records provide no evidence 
of a current right knee condition.  An SSA record from April 
2000 notes that the veteran had 0 degrees of extension and 
150 degrees of flexion in both knees.  However, the examiner 
did not provide a diagnosis for either knee, providing 
evidence against this claim. 

A December 2003 VA medical report notes the veteran reported 
a history of bilateral knee surgery.  However, the examiner 
only provided a diagnosis of chronic knee pain but did not 
specify whether this diagnosis applied to his right knee, his 
left knee, or both.  Moreover, the VA physician did not link 
this condition to service.  In addition, in Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Since there is no evidence that the veteran currently has a 
right knee condition, the claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

The Board finds the post-service medical record provides 
evidence against a finding of a right knee disorder and finds 
that any left knee disorder is the result of an injury during 
his service that was less than honorable.  The Board finds 
that the veteran's contentions, for reasons cited above, are 
entitled to no probative value. 

In addition, the Board notes that the RO scheduled a 
compensation examination to determine the nature and etiology 
of any bilateral knee condition in March 2003 but the veteran 
failed to appear with no explanation.  As noted above, VA 
regulations provide that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655 (2006).

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2002 and 
November 2003 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the nature and etiology of his claimed 
conditions, which the veteran failed to attend.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


